Exhibit 10.1(a)

JOHNSON CONTROLS, INC.

2012 OMNIBUS INCENTIVE PLAN

1.           Purpose and Effective Date.

(a)         Purpose. The Johnson Controls, Inc. 2012 Omnibus Incentive Plan has
two complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers and employees and (ii) to increase shareholder value. This
Plan will provide participants incentives to increase shareholder value by
offering the opportunity to acquire shares of the Company’s common stock, or
receive monetary payments, on the potentially favorable terms that this Plan
provides.

(b)         Effective Date. This Plan will become effective on September 25,
2012 (the “Effective Date”), subject to the approval of the Company’s
shareholders within twelve (12) months of the Effective Date. Awards may be
granted under this Plan on and after the Effective Date, provided that any
Awards granted prior to the date that the Plan is approved by the Company’s
shareholders shall be conditioned on such shareholder approval.

(c)         Prior Plans. If the Company’s shareholders approve this Plan, then
the Johnson Controls, Inc. 2007 Stock Option Plan, the Johnson Controls, Inc.
2001 Restricted Stock Plan, the Johnson Controls, Inc. Annual Incentive
Performance Plan and the Johnson Controls, Inc. Long-Term Incentive Performance
Plan (collectively, the “Prior Plans”) will terminate on the date of such
shareholder approval, and no new awards will be granted under the Prior Plans
after their termination date; provided that the Prior Plans will continue to
govern awards outstanding as of the date of the Prior Plans’ termination and
such awards shall continue in force and effect until fully distributed or
terminated pursuant to their terms.

2.           Definitions. Capitalized terms used in this Plan have the meanings
given below. Additional defined terms are set forth in other sections of this
Plan.

(a)         “10% Shareholder” means an Eligible Employee who, as of the date an
ISO is granted to such individual, owns more than ten percent (10%) of the total
combined voting power of all classes of Stock then issued by the Company or a
Subsidiary corporation.

(b)         “Administrator” means the Committee. In addition, subject to any
limitations imposed by law and any restrictions imposed by the Committee, the
Chief Executive Officer of the Company may act as the Administrator with respect
to Awards granted (or to be granted) to employees who are not Section 16
Participants or subject to Code Section 162(m) at the time such authority or
responsibility is exercised.

(c)         “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with the
Company within the meaning of Code Sections 414(b) or (c), provided that, in
applying such provisions, the phrase “at least 50 percent” shall be used in
place of “at least 80 percent” each place it appears therein.

(d)         “Affiliated Company” or “Affiliated Companies” shall include any
company or companies controlled by, controlling or under common control with the
Company; provided that when determining when a Participant has experienced a
separation from service for purposes of the Plan, control shall be determined
pursuant to Code Sections 414(b) or (c), except that the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” in each
place it appears in the regulations thereunder.



--------------------------------------------------------------------------------

(e)         “Award” means a grant of Options, Stock Appreciation Rights,
Performance Shares, Performance Units, Restricted Stock, Restricted Stock Units,
Deferred Stock Rights, Dividend Equivalent Units, an Annual Incentive Award, a
Long-Term Incentive Award, or any other type of award permitted under the Plan.

(f)         “Beneficial Ownership” (or derivatives thereof) shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.

(g)         “Board” means the Board of Directors of the Company.

(h)         “Cause” means (1) if the Participant is subject to an employment
agreement with the Company or an Affiliate that contains a definition of
“cause”, such definition, or (2) otherwise, except as otherwise determined by
the Administrator and set forth in an Award agreement, any of the following as
determined by the Administrator: (A) violation of the provisions of any
employment agreement, non-competition agreement, confidentiality agreement, or
similar agreement with the Company or an Affiliate, or the Company’s or an
Affiliate’s code of ethics, as then in effect, (B) conduct rising to the level
of gross negligence or willful misconduct in the course of employment with the
Company or an Affiliate, (C) commission of an act of dishonesty or disloyalty
involving the Company or an Affiliate, (D) violation of any federal, state or
local law in connection with the Participant’s employment or service, or
(E) breach of any fiduciary duty to the Company or an Affiliate.

(i)         “Change of Control” means the first to occur of the following
events:

(i)         The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (A) the then-outstanding Shares (the “Outstanding Company Common Stock”)
or (B) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (4) any acquisition by
any corporation pursuant to a transaction that complies with Sections
2(i)(iii)(A) – 2(i)(iii)(C);

(ii)         Any time at which individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii)         Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any

 

2



--------------------------------------------------------------------------------

of its subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (A) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of the then-outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or an Affiliated
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv)         Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

Notwithstanding the foregoing, for purposes of an Award (1) that provides for
the payment of deferred compensation that is subject to Code Section 409A or
(2) with respect to which the Company permits a deferral election, the
definition of Change of Control herein shall be deemed amended to conform to the
requirements of Code Section 409A to the extent necessary for the Award and
deferral election to comply with Code Section 409A.

(j)         “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.

(k)         “Commission” means the United States Securities and Exchange
Commission or any successor agency.

(l)         “Committee” means the Compensation Committee of the Board (or a
successor committee with the same or similar authority), or such other committee
of the Board designated by the Board to administer the Plan and composed of no
fewer than two directors, each of whom is a “non-employee director” within the
meaning of Rule 16b-3 and an “outside director” within the meaning of Code
Section 162(m)(4)(C); provided that if no such committee shall be in existence
at any time, the functions of the Committee shall be carried out by the Board.

(m)         “Company” means Johnson Controls, Inc., a Wisconsin corporation, or
any successor thereto.

 

3



--------------------------------------------------------------------------------

(n)         “Deferred Compensation Plan” means the Johnson Controls, Inc.
Executive Deferred Compensation Plan, as from time to time amended and in
effect.

(o)         “Deferred Stock Right” means the right to receive Stock or
Restricted Stock at some future time.

(p)         “Director” means a member of the Board, and “Non-Employee Director”
means a Director who is not also an officer or an employee of the Company or an
Affiliate.

(q)         “Disability” means, except as otherwise determined by the
Administrator and set forth in an Award agreement: (i) with respect to an ISO,
the meaning given in Code Section 22(e)(3), and (ii) with respect to all other
Awards, the inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of at least
twelve (12) months, as determined by the Administrator. The Administrator shall
make the determination of Disability and may request such evidence of disability
as it reasonably determines.

(r)         “Dividend Equivalent Unit” means the right to receive a payment, in
cash or property, equal to the cash dividends or other distributions paid with
respect to a Share.

(s)         “Eligible Employee” means any officer or other employee of the
Company or of any Affiliate, or any individual that the Company or an Affiliate
has engaged to become an officer or employee.

(t)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.

(u)         “Excluded Items” means any gains or losses from the sale of assets
outside the ordinary course of business; any gains or losses from discontinued
operations; any extraordinary gains or losses; the effects of accounting
changes; any unusual, nonrecurring, transition, one-time or similar items or
charges; the diluted impact of goodwill on acquisitions; and any other items
specified by the Administrator; provided that, for Awards intended to qualify as
performance-based compensation under Code Section 162(m), the Administrator
shall specify the Excluded Items in writing at the time the Award is made
unless, after application of the Excluded Items, the amount payable under the
Award is reduced.

(v)         “Fair Market Value” means, per Share on a particular date: (i) the
closing price on such date on the New York Stock Exchange or, if no sales of
Stock occur on the date in question, on the last preceding date on which there
was a sale on such market; (ii) if the Shares are not listed on the New York
Stock Exchange, but are traded on another national securities exchange or in an
over-the-counter market, the last sales price (or, if there is no last sales
price reported, the average of the last bid and asked prices) for the Shares on
the particular date, or on the last preceding date on which there was a sale of
Shares on that exchange or market; or (iii) if the Shares are neither listed on
a national securities exchange nor traded in an over-the-counter market, the
price determined by the Administrator. The Administrator also shall establish
the Fair Market Value of any other property. If an actual sale of a Share occurs
on the market, then the Company may consider the sale price to be the Fair
Market Value of such Share.

 

4



--------------------------------------------------------------------------------

(w)         “Incentive Award” means the right to receive a cash payment to the
extent Performance Goals are achieved, and shall include “Annual Incentive
Awards” as described in Section 10 and “Long-Term Incentive Awards” as described
in Section 11.

(x)         “Incentive Stock Option” or “ISO” mean an Option that meets the
requirements of Code Section 422.

(y)         “Option” means the right to purchase Shares at a stated price for a
specified period of time.

(z)         “Participant” means an individual selected by the Administrator to
receive an Award.

(aa)       “Performance Awards” means a Performance Share and Performance Unit,
and any Award of Restricted Stock, Restricted Stock Units or Deferred Stock
Rights the payment or vesting of which is contingent on the attainment of one or
more Performance Goals.

(bb)       “Performance Goals” means the following categories (in all cases
after taking into account any Excluded Items, as applicable), including in each
case any measure based on such category:

 

  (i) Basic earnings per common share for the Company on a consolidated basis.

 

  (ii) Diluted earnings per common share for the Company on a consolidated
basis.

 

  (iii) Total shareholder return.

 

  (iv) Fair Market Value of Shares.

 

  (v) Net sales.

 

  (vi) Cost of sales.

 

  (vii) Gross profit.

 

  (viii) Selling, general and administrative expenses.

 

  (ix) Operating income.

 

  (x) Segment income.

 

  (xi) Earnings before interest and the provision for income taxes (EBIT).

 

  (xii) Earnings before interest, the provision for income taxes, depreciation,
and amortization (EBITDA).

 

  (xiii) Net income.

 

  (xiv) Accounts receivable.

 

5



--------------------------------------------------------------------------------

  (xv) Inventories.

 

  (xvi) Trade working capital.

 

  (xvii) Return on equity.

 

  (xviii) Return on assets.

 

  (xix) Return on invested capital.

 

  (xx) Return on sales.

 

  (xxi) Economic value added, or other measure of profitability that considers
the cost of capital employed.

 

  (xxii) Free cash flow.

 

  (xxiii) Net cash provided by operating activities.

 

  (xxiv) Net increase (decrease) in cash and cash equivalents.

 

  (xxv) Customer satisfaction, which may include customer backlog and/or
relationships.

 

  (xxvi) Market share.

 

  (xxvii) Quality.

 

  (xxviii) Safety.

 

  (xxix) Realization or creation of innovation projects or products.

 

  (xxx) Employee engagement.

 

  (xxxi) Employee and/or supplier diversity improvement.

 

  (xxxii) Sustainability measures, such as reduction in greenhouse gases.

 

  (xxxiii) Completion of integration of acquired businesses and/or strategic
activities.

 

  (xxxiv) Development, completion and implementation of succession planning.

The Performance Goals described in items (v) through (xxxiv) may be measured
(A) for the Company on a consolidated basis, (B) for any one or more Affiliates
or divisions of the Company and/or (C) for any other business unit or units of
the Company or an Affiliate as defined by the Administrator at the time of
selection.

In addition, the Administrator may designate other categories, including
categories involving individual performance and subjective targets, not listed
above (A) with respect to Awards that are not intended to qualify as
performance-based compensation within the meaning of Code Section 162(m) or
(B) to the extent that the application of such categories results in a reduction
of the maximum amount otherwise payable under the Award.

 

6



--------------------------------------------------------------------------------

Where applicable, the Performance Goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers, averages
and/or percentages) in the particular criterion or achievement in relation to a
peer group or other index. The Performance Goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).

(cc)       “Performance Shares” means the right to receive Shares (including
Restricted Stock) to the extent Performance Goals are achieved.

(dd)       “Performance Unit” means the right to receive a payment valued in
relation to a unit that has a designated dollar value or the value of which is
equal to the Fair Market Value of one or more Shares, to the extent Performance
Goals are achieved.

(ee)       “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(ff)        “Plan” means this Johnson Controls, Inc. 2012 Omnibus Incentive
Plan, as may be amended from time to time.

(gg)       “Restriction Period” means the length of time established relative to
an Award during which the Participant cannot sell, assign, transfer, pledge or
otherwise encumber the Stock or Stock Units subject to such Award and at the end
of which the Participant obtains an unrestricted right to such Stock or Stock
Units.

(hh)       “Restricted Stock” means a Share that is subject to a risk of
forfeiture or a Restriction Period, or both a risk of forfeiture and a
Restriction Period.

(ii)         “Restricted Stock Unit” means the right to receive a payment equal
to the Fair Market Value of one Share that is subject to a risk of forfeiture or
restrictions on transfer, or both a risk of forfeiture and restrictions on
transfer.

(jj)         “Retirement” means, except as otherwise determined by the
Administrator and set forth in an Award agreement, termination of employment
from the Company and its Affiliates (for other than Cause) on a date the
Participant is then eligible to receive immediate early or normal retirement
benefits under the provisions of any of the Company’s or its Affiliate’s defined
benefit pension plans, or if the Participant is not covered under any such plan,
on or after attainment of age fifty-five (55) and completion of ten (10) years
of continuous service with the Company and its Affiliates or on or after
attainment of age sixty-five (65) and completion of five (5) years of continuous
service with the Company and its Affiliates.

(kk)       “Rule 16b-3” means Rule 16b-3 promulgated by the Commission under the
Exchange Act, or any successor rule or regulation thereto.

(ll)         “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

 

7



--------------------------------------------------------------------------------

(mm)     “Share” means a share of Stock.

(nn)       “Stock” means the Common Stock of the Company.

(oo)       “Stock Appreciation Right” or “SAR” means the right to receive a
payment equal to the appreciation of the Fair Market Value of a Share during a
specified period of time.

(pp)       “Stock Unit” means a right to receive a payment equal to the Fair
Market Value of one Share.

(qq)       “Subsidiary” means any corporation, limited liability company or
other limited liability entity in an unbroken chain of entities beginning with
the Company if each of the entities (other than the last entity in the chain)
owns the stock or equity interest possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock or other equity
interests in one of the other entities in the chain.

(rr)        “Unrestricted Shares” means Shares issued under the Plan that are
not subject to either a risk of forfeiture or a Restriction Period.

3.           Administration.

(a)         Administration. The Administrator shall administer this Plan. In
addition to the authority specifically granted to the Administrator in this
Plan, the Administrator has full discretionary authority to administer this Plan
and all Awards, including but not limited to the authority to: (i) interpret the
provisions of this Plan and any Award agreement; (ii) prescribe, amend and
rescind rules and regulations relating to this Plan; (iii) correct any defect,
supply any omission, or reconcile any inconsistency in this Plan, any Award or
agreement covering an Award in the manner and to the extent it deems desirable
to carry this Plan or such Award into effect; and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
Administrator determinations shall be made in the sole discretion of the
Administrator and are final and binding on all interested parties.

Notwithstanding the above statement or any other provision of the Plan, the
Committee shall have no discretion to increase the amount, once established, of
compensation payable under an Award that is intended to be performance-based
compensation under Code Section 162(m), although the Committee may decrease the
amount of compensation a Participant may earn under such an Award.

(b) Delegation to Other Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company, or the Committee may delegate to one or more
officers of the Company, any or all of their respective authority and
responsibility as an Administrator of the Plan; provided that no such delegation
is permitted with respect to Stock-based Awards made to Section 16 Participants
or Awards made to Participants subject to Code Section 162(m) at the time any
such delegated authority or responsibility is exercised unless the delegation is
to another committee of the Board consisting entirely of directors who are
“non-employee directors” within the meaning of Rule 16b-3 and “outside
directors” within the meaning of Code Section 162(m)(4)(C). If the Board or the
Committee has made such a delegation, then all references to the Administrator
in this Plan include such other committee or one or more officers to the extent
of such delegation.

 

8



--------------------------------------------------------------------------------

(c)          Indemnification. The Company will indemnify and hold harmless each
member of the Board and the Committee, and each officer or member of any other
committee to whom a delegation under Section 3(b) has been made, as to any acts
or omissions with respect to this Plan or any Award to the maximum extent that
the law and the Company’s articles of incorporation and by-laws permit.

4.           Eligibility. The Administrator (to the extent of its authority) may
designate any of the following as a Participant from time to time: any officer
or other employee of the Company or its Affiliates or any individual that the
Company or an Affiliate has engaged to become an officer or employee. The
Administrator’s designation of a Participant in any year will not require the
Administrator to designate such person to receive an Award in any other year. No
individual shall have any right to be granted an Award, even if an Award was
granted to such individual at any prior time, or if a similarly-situated
individual is or was granted an Award under similar circumstances.

5.           Types of Awards. Subject to the terms of this Plan, the
Administrator may grant any type of Award to any Participant it selects, but
only employees of the Company or a Subsidiary may receive grants of Incentive
Stock Options. Awards may be granted alone or in addition to, in tandem with, or
(subject to the prohibition on repricing set forth in Section 16(e)) in
substitution for any other Award (or any other award granted under another plan
of the Company or any Affiliate).

6.           Shares Reserved under this Plan.

(a)         Plan Reserve. Subject to adjustment as provided in Section 18, an
aggregate of thirty-six million, eight hundred thousand (36,800,000) Shares are
reserved for issuance under this Plan. The Shares reserved for issuance may be
either authorized and unissued Shares or Shares reacquired at any time and now
or hereafter held as treasury stock. The aggregate number of Shares reserved
under this Section 6(a) shall be depleted by one Share for each Share subject to
an Option or SAR (that will be settled in Shares), and the aggregate number of
Shares reserved under this Section 6(a) shall be depleted by 2.65 Shares for
each Share subject to an Award other than an Option or SAR. For purposes of
determining the aggregate number of Shares reserved for issuance under this
Plan, any fractional Share shall be rounded to the next highest full Share.

(b)         Incentive Stock Option Award Limits. Subject to adjustment as
provided in Section 18, the Company may issue an aggregate of three million
(3,000,000) Shares upon the exercise of Incentive Stock Options.

(c)         Replenishment of Shares Under this Plan. If (i) an Award lapses,
expires, terminates or is cancelled without the issuance of Shares under the
Award (whether due currently or on a deferred basis), (ii) it is determined
during or at the conclusion of the term of an Award that all or some portion of
the Shares with respect to which the Award was granted will not be issuable on
the basis that the conditions for such issuance will not be satisfied,
(iii) Shares are forfeited under an Award or (iv) Shares are issued under any
Award and the Company subsequently reacquires them pursuant to rights reserved
upon the issuance of the Shares, then such Shares shall be recredited to the
Plan’s reserve (in the same number as they depleted the reserve) and may again
be used for new Awards under this Plan, but Shares recredited to the Plan’s
reserve pursuant to clause (iv) may not be issued pursuant to Incentive Stock
Options. Notwithstanding the foregoing, in no event shall the following Shares
be recredited to the Plan’s reserve: Shares tendered in payment of the exercise
price of an Option; Shares withheld to satisfy federal, state or local tax
withholding obligations; and Shares purchased by the Company using proceeds from
Option exercises.

 

9



--------------------------------------------------------------------------------

(d)         Addition of Shares from Prior Plans. After the termination date of
the Prior Plans, if any Shares subject to awards granted under the Prior Plans
would again become available for new grants under the terms of such plans if
such plans were still in effect (taking into account such plan’s provisions
concerning termination or expiration, if any), then those Shares will be
available for the purpose of granting Awards under this Plan, thereby increasing
the number of Shares available for issuance under this Plan as determined under
Section 6(a). Any such Shares will not be available for future awards under the
terms of the Prior Plans.

(e)         Participant Limitations. Subject to adjustment as provided in
Section 18, no Participant may be granted Awards that could result in such
Participant:

(i)       receiving Options for, and/or Stock Appreciation Rights with respect
to, more than two million (2,000,000) Shares during any fiscal year of the
Company;

(ii)       receiving Awards of Restricted Stock (including any dividends paid
thereon) and/or Restricted Stock Units (including any associated Dividend
Equivalent Units) and/or Deferred Stock Rights (including any associated
Dividend Equivalent Units) relating to more than five hundred thousand
(500,000) Shares during any fiscal year of the Company;

(iii)       receiving Awards of Performance Shares, and/or Awards of Performance
Units the value of which is based on the Fair Market Value of Shares, for more
than one million (1,000,000) Shares during any fiscal year of the Company;

(iv)       receiving Awards of Performance Units the value of which is not based
on the Fair Market Value of Shares that would pay more than six million dollars
($6,000,000) during any fiscal year of the Company;

(v)       receiving other Stock-based Awards pursuant to Section 13 relating to
more than five hundred thousand (500,000) Shares during any fiscal year of the
Company;

(vi)       receiving an Annual Incentive Award in any fiscal year of the Company
that would pay more than six million dollars ($6,000,000); or

(vii)       receiving a Long-Term Incentive Award in any fiscal year of the
Company that would pay more than six million dollars ($6,000,000).

In all cases, determinations under this Section 6(e) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

7.           Options. Subject to the terms of this Plan, the Administrator will
determine all terms and conditions of each Option, including but not limited to:

(a)         Whether the Option is an Incentive Stock Option or a “nonqualified
stock option” which does not meet the requirements of Code Section 422;

 

10



--------------------------------------------------------------------------------

(b)         The number of Shares subject to the Option;

(c)         The date of grant, which may not be prior to the date of the
Administrator’s approval of the grant;

(d)         The exercise price, which may not be less than the Fair Market Value
of the Shares subject to the Option as determined on the date of grant; provided
that an Incentive Stock Option granted to a 10% Shareholder must have an
exercise price at least equal to 110% of the Fair Market Value of the Shares
subject to the Option as determined on the date of grant;

(e)         The terms and conditions of exercise, including the manner and form
of payment of the exercise price; provided that if the aggregate Fair Market
Value of the Shares subject to all ISOs granted to a Participant (as determined
on the date of grant of each such Option) that become exercisable during a
calendar year exceeds the dollar limitation set forth in Code Section 422(d),
then such ISOs shall be treated as nonqualified stock options to the extent such
limitation is exceeded; and

(f)         The term; provided that each Option must terminate no later than ten
(10) years after the date of grant and each Incentive Stock Option granted to a
10% Shareholder must terminate no later than five (5) years after the date of
grant.

In all other respects, the terms of any Incentive Stock Option should comply
with the provisions of Code Section 422 except to the extent the Administrator
determines otherwise. If an Option that is intended to be an Incentive Stock
Option fails to meet the requirements thereof, the Option shall automatically be
treated as a nonqualified stock option to the extent of such failure.

8.           Stock Appreciation Rights. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each SAR, including but
not limited to:

(a)         Whether the SAR is granted independently of an Option or relates to
an Option;

(b)         The number of Shares to which the SAR relates;

(c)         The date of grant, which may not be prior to the date of the
Administrator’s approval of the grant;

(d)         The grant price, provided that the grant price shall not be less
than the Fair Market Value of the Shares subject to the SAR as determined on the
date of grant;

(e)         The terms and conditions of exercise or maturity;

(f)         The term, provided that each SAR must terminate no later than ten
(10) years after the date of grant; and

(g)         Whether the SAR will be settled in cash, Shares or a combination
thereof.

If an SAR is granted in relation to an Option, then, unless otherwise determined
by the Administrator, the SAR shall be exercisable or shall mature at the same
time or times, on the same conditions and to the extent and in the proportion,
that the related Option is exercisable and may be exercised or mature for all or
part of the Shares subject to the related

 

11



--------------------------------------------------------------------------------

Option. Upon exercise of any number of SARs, the number of Shares subject to the
related Option shall be reduced accordingly and such Option may not be exercised
with respect to that number of Shares. The exercise of any number of Options
that relate to an SAR shall likewise result in an equivalent reduction in the
number of Shares covered by the related SAR.

9.           Performance and Stock Awards. Subject to the terms of this Plan,
the Administrator will determine all terms and conditions of each award of
Restricted Stock, Restricted Stock Units, Deferred Stock Rights, Performance
Shares or Performance Units, including but not limited to:

(a)         The number of Shares and/or units to which such Award relates;

(b)         Whether, as a condition for the Participant to realize all or a
portion of the benefit provided under the Award, one or more Performance Goals
must be achieved during such period as the Administrator specifies;

(c)         The Restriction Period with respect to Restricted Stock or
Restricted Stock Units and the period of deferral for Deferred Stock Rights;

(d)         The performance period for Performance Awards;

(e)         With respect to Performance Units, whether to measure the value of
each unit in relation to a designated dollar value or the Fair Market Value of
one or more Shares; and

(f)         With respect to Restricted Stock Units and Performance Units,
whether to settle such Awards in cash, in Shares, or a combination thereof.

Except as otherwise provided in the Plan, at such time as all restrictions
applicable to an Award of Restricted Stock, Deferred Stock Rights or Restricted
Stock Units are met and the Restriction Period expires, ownership of the Stock
subject to such restrictions shall be transferred to the Participant free of all
restrictions except those that may be imposed by applicable law; provided that
if Restricted Stock Units are paid in cash, then the payment shall be made to
the Participant after all applicable restrictions lapse and the Restriction
Period expires.

10.          Annual Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of an Annual Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Annual Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or (for Awards not intended to qualify as performance-based
compensation within the meaning of Code Section 162(m)) Retirement, or such
other circumstances as the Administrator may specify; and (b) the performance
period must relate to a period of one fiscal year of the Company except that, if
the Award is made in the year this Plan becomes effective, at the time of
commencement of employment with the Company or on the occasion of a promotion,
then the Award may relate to a period shorter than one fiscal year.

 

12



--------------------------------------------------------------------------------

11.          Long-Term Incentive Awards. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of a Long-Term Incentive
Award, including but not limited to the Performance Goals, performance period,
the potential amount payable, and the timing of payment, subject to the
following: (a) the Administrator must require that payment of all or any portion
of the amount subject to the Long-Term Incentive Award is contingent on the
achievement of one or more Performance Goals during the period the Administrator
specifies, although the Administrator may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved upon a Participant’s
death, Disability or (for Awards not intended to qualify as performance-based
compensation within the meaning of Code Section 162(m)) Retirement, or such
other circumstances as the Administrator may specify; and (b) the performance
period must relate to a period of more than one fiscal year of the Company.

12.          Dividend Equivalent Units. Subject to the terms of this Plan, the
Administrator will determine all terms and conditions of each award of Dividend
Equivalent Units, including but not limited to whether: (a) such Award will be
granted in tandem with another Award; (b) payment of the Award be made currently
or credited to an account for the Participant that provides for the deferral of
such amounts until a stated time; provided that Dividend Equivalent Units that
relate to Performance Awards that are contingent on the achievement of a
Performance Goal at the time the cash dividend or other distribution is paid
with respect to a Share shall also be contingent on the achievement of such
Performance Goal and shall not be paid until such Performance Goal is achieved;
and (c) the Award will be settled in cash or Shares; provided that Dividend
Equivalent Units may be granted only in connection with a “full-value Award.”
For this purpose, a “full-value Award” includes Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units (valued in relation to a
Share), Deferred Stock Rights and any other similar Award under which the value
of the Award is measured as the full value of a Share, rather than the increase
in the value of a Share.

13.          Other Stock-Based Awards. Subject to the terms of this Plan, the
Administrator may grant to Participants other types of Awards, which shall be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, Shares, either alone or in addition to or in conjunction
with other Awards, and payable in Stock or cash. Without limitation, such Award
may include the issuance of Unrestricted Shares (which may be awarded in lieu of
cash compensation to which a Participant is otherwise entitled, in exchange for
cancellation of a compensation right, as a bonus, upon the attainment of
Performance Goals or otherwise) or rights to acquire Stock from the Company. The
Administrator shall determine all terms and conditions of the Award, including
but not limited to, the time or times at which such Awards shall be made, and
the number of Shares to be granted pursuant to such Awards or to which such
Award shall relate; provided that any Award that provides for purchase rights
shall be priced at 100% of Fair Market Value on the date of grant of the Award;
and provided further that the date of grant cannot be prior to the date the
Administrator takes action to approve the Award.

14.          Effect of Termination on Awards. The Administrator shall have the
discretion to determine, at the time an Award is made to a Participant or any
time thereafter, the effect of the Participant’s termination of employment or
service with the Company and its Affiliates on the Award.

 

13



--------------------------------------------------------------------------------

15.          Transferability.

(a)           Restrictions on Transfer. No Award (other than Unrestricted
Shares), and no right under any such Award, shall be assignable, alienable,
saleable, or transferable by a Participant otherwise than by will or by the laws
of descent and distribution, unless and to the extent the Administrator allows a
Participant to: (i) designate in writing a beneficiary to exercise the Award
after the Participant’s death; or (ii) transfer an Award.

(b)           Restrictions on Exercisability. Each Award, and each right under
any Award, shall be exercisable during the lifetime of the Participant only by
such individual or, if permissible under applicable law, by such individual’s
guardian or legal representative.

16.          Termination and Amendment of Plan; Amendment, Modification or
Cancellation of Awards.

(a)           Term of Plan. Unless the Board or Committee earlier terminates
this Plan pursuant to Section 16(b), this Plan will terminate on the date all
Shares reserved for issuance have been issued. If the term of this Plan extends
beyond ten (10) years from the Effective Date, no Incentive Stock Options may be
granted after such time unless the shareholders of the Company have approved an
extension of this Plan for such purpose.

(b)           Termination and Amendment. The Board or the Committee may amend,
alter, suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

(i)         the Board must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law, or (C) any other applicable law;

(ii)        shareholders must approve any amendment of this Plan to the extent
the Company determines such approval is required by: (A) Section 16 of the
Exchange Act, (B) the Code, (C) the listing requirements of any principal
securities exchange or market on which the Shares are then traded, or (D) any
other applicable law; and

(iii)       shareholders must approve any of the following Plan amendments:
(A) an amendment to materially increase any number of Shares specified in
Section 6(a) or 6(b) or the limits set forth in Section 6(e) (except as
permitted by Section 18), (B) an amendment to materially expand the group of
individuals that may become Participants, or (C) an amendment that would
diminish the protections afforded by Section 16(e).

(c)           Amendment, Modification, Cancellation and Disgorgement of Awards.

(i)         Subject to the requirements of the Plan, including the limitations
of Section 16(e), the Administrator may modify, amend or cancel any Award or
waive any restrictions or conditions applicable to any Award or the exercise of
the Award, provided that any modification or amendment that materially
diminishes the rights of the Participant, or the cancellation of the Award,
shall be effective only if agreed to by the Participant or any other person(s)
as may then have an interest in the Award, but the Administrator need not obtain
Participant (or other interested party) consent for the modification, amendment
or cancellation of an Award pursuant to the provisions of Section 18 or as
follows: (A) to the extent the Administrator deems such action necessary to
comply with any applicable law or the listing requirements of any principal
securities exchange or market on which the Shares are then traded; (B) to the
extent the Administrator deems necessary to preserve favorable accounting or tax
treatment of any

 

14



--------------------------------------------------------------------------------

Award for the Company; or (C) to the extent the Administrator determines that
such action does not materially and adversely affect the value of an Award or
that such action is in the best interest of the affected Participant or any
other person(s) as may then have an interest in the Award. Notwithstanding the
foregoing, unless determined otherwise by the Administrator, any such amendment
shall be made in a manner that will enable an Award intended to be exempt from
Code Section 409A to continue to be so exempt, or to enable an Award intended to
comply with Code Section 409A to continue to so comply.

(ii)         Any Awards granted pursuant to this Plan, and any Stock issued or
cash paid pursuant to an Award, shall be subject to (A) any recoupment,
clawback, equity holding, stock ownership or similar policies adopted by the
Company from time to time and (B) any recoupment, clawback, equity holding,
stock ownership or similar requirements made applicable by law, regulation or
listing standards to the Company from time to time.

(iii)         Unless the Award agreement specifies otherwise, the Administrator
may cancel any Award at any time if the Participant is not in compliance with
all applicable provisions of the Award agreement and the Plan.

(d)           Survival of Authority and Awards. Notwithstanding the foregoing,
the authority of the Board and the Administrator under this Section 16 and to
otherwise administer the Plan will extend beyond the date of this Plan’s
termination. In addition, termination of this Plan will not affect the rights of
Participants with respect to Awards previously granted to them, and all
unexpired Awards will continue in force and effect after termination of this
Plan except as they may lapse or be terminated by their own terms and
conditions.

(e)           Repricing and Backdating Prohibited. Notwithstanding anything in
this Plan to the contrary, and except for the adjustments provided in
Section 18, neither the Administrator nor any other person may (i) amend the
terms of outstanding Options or SARs to reduce the exercise price of such
outstanding Options or SARs; (ii) cancel outstanding Options or SARs in exchange
for Options or SARs with an exercise price that is less than the exercise price
of the original Options or SARs; or (iii) cancel outstanding Options or SARs
with an exercise price above the current Share price in exchange for cash or
other securities. In addition, the Administrator may not make a grant of an
Option or SAR with a grant date that is effective prior to the date the
Administrator takes action to approve such Award.

(f)           Foreign Participation. To assure the viability of Awards granted
to Participants employed or residing in foreign countries, the Administrator may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Administrator may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Administrator approves for purposes of using this Plan in a foreign country
will not affect the terms of this Plan for any other country. In addition, all
such supplements, amendments, restatements or alternative versions must comply
with the provisions of Section 16(b).

In addition, if an Award is held by a Participant who is employed or residing in
a foreign country and the amount payable or Shares issuable under such Award
would be taxable to the Participant under Code Section 457A in the year such
Award is no longer subject to a substantial risk of forfeiture, then the amount
payable or Shares issuable under such Award

 

15



--------------------------------------------------------------------------------

shall be paid or issued to the Participant as soon as practicable after such
substantial risk of forfeiture lapses (or, for Awards that are not considered
nonqualified deferred compensation subject to Code Section 409A, no later than
the end of the short-term deferral period permitted by Code Section 457A)
notwithstanding anything in this Plan or the Award agreement to contrary.

(g)           Code Section 409A. The provisions of Code Section 409A are
incorporated herein by reference to the extent necessary for any Award that is
subject to Code Section 409A to comply therewith.

17.          Taxes.

(a)           Withholding. In the event the Company or an Affiliate of the
Company is required to withhold any Federal, state or local taxes or other
amounts in respect of any income recognized by a Participant as a result of the
grant, vesting, payment or settlement of an Award or disposition of any Shares
acquired under an Award, the Company may deduct (or require an Affiliate to
deduct) from any payments of any kind otherwise due the Participant cash, or
with the consent of the Committee, Shares otherwise deliverable or vesting under
an Award, to satisfy such tax obligations. Alternatively, the Company may
require such Participant to pay to the Company, in cash, promptly on demand, or
make other arrangements satisfactory to the Company regarding the payment to the
Company of the aggregate amount of any such taxes and other amounts. If Shares
are deliverable upon exercise or payment of an Award, the Committee may permit a
Participant to satisfy all or a portion of the Federal, state and local
withholding tax obligations arising in connection with such Award by electing to
(a) have the Company withhold Shares otherwise issuable under the Award,
(b) tender back Shares received in connection with such Award or (c) deliver
other previously owned Shares; provided that the amount to be withheld may not
exceed the total minimum federal, state and local tax withholding obligations
associated with the transaction to the extent needed for the Company to avoid an
accounting charge. If an election is provided, the election must be made on or
before the date as of which the amount of tax to be withheld is determined and
otherwise as the Committee requires. In any case, the Company may defer making
payment or delivery under any Award if any such tax may be pending unless and
until indemnified to its satisfaction.

(b)           No Guarantee of Tax Treatment. Notwithstanding any provisions of
the Plan, the Company does not guarantee to any Participant or any other Person
with an interest in an Award that (i) any Award intended to be exempt from Code
Section 409A shall be so exempt, (ii) any Award intended to comply with Code
Section 409A or Code Section 422 shall so comply, (iii) any Award shall
otherwise receive a specific tax treatment under any other applicable tax law,
nor in any such case will the Company or any Affiliate indemnify, defend or hold
harmless any individual with respect to the tax consequences of any Award.

(c)           Participant Responsibilities. If a Participant shall dispose of
Stock acquired through exercise of an ISO within either (i) two (2) years after
the date the Option is granted or (ii) one (1) year after the date the Option is
exercised (i.e., in a disqualifying disposition), such Participant shall notify
the Company within seven (7) days of the date of such disqualifying disposition.
In addition, if a Participant elects, under Code Section 83, to be taxed at the
time an Award of Restricted Stock (or other property subject to such Code
section) is made, rather than at the time the Award vests, such Participant
shall notify the Company within seven (7) days of the date the Participant makes
such an election.

 

16



--------------------------------------------------------------------------------

18.          Adjustment Provisions; Change of Control.

(a)           Adjustment of Shares. If: (i) the Company shall at any time be
involved in a merger or other transaction in which the Shares are changed or
exchanged; (ii) the Company shall subdivide or combine the Shares or the Company
shall declare a dividend payable in Shares, other securities or other property;
(iii) the Company shall effect a cash dividend the amount of which, on a per
Share basis, exceeds ten percent (10%) of the Fair Market Value of a Share at
the time the dividend is declared, or the Company shall effect any other
dividend or other distribution on the Shares in the form of cash, or a
repurchase of Shares, that the Board determines by resolution is special or
extraordinary in nature or that is in connection with a transaction that the
Company characterizes publicly as a recapitalization or reorganization involving
the Shares; or (iv) any other event shall occur, which, in the case of this
clause (iv), in the judgment of the Board or Committee necessitates an
adjustment to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan, then the Administrator
shall, in such manner as it may deem equitable to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, adjust as applicable: (A) the number and type of Shares subject
to this Plan (including the number and type of Shares described in Section 6)
and which may after the event be made the subject of Awards; (B) the number and
type of Shares subject to outstanding Awards; (C) the grant, purchase, or
exercise price with respect to any Award; and (D) to the extent such discretion
does not cause an Award that is intended to qualify as performance-based
compensation under Code Section 162(m) to lose its status as such, the
Performance Goals of an Award. In any such case, the Administrator may also (or
in lieu of the foregoing) make provision for a cash payment to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Administrator effective at such time as the Administrator specifies (which
may be the time such transaction or event is effective). However, in each case,
with respect to Awards of Incentive Stock Options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b). Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number. In any event, previously
granted Options or SARs are subject only to such adjustments as are necessary to
maintain the relative proportionate interest the Options and SARs represented
immediately prior to any such event and to preserve, without exceeding, the
value of such Options or SARs.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change of Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Administrator may substitute, on an
equitable basis as the Administrator determines, for each Share then subject to
an Award and the Shares subject to this Plan (if the Plan will continue in
effect), the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect of each
Share pursuant to the transaction.

Notwithstanding the foregoing, in the case of a stock dividend (other than a
stock dividend declared in lieu of an ordinary cash dividend) or subdivision or
combination of the Shares (including a reverse stock split), if no action is
taken by the Administrator, adjustments contemplated by this subsection that are
proportionate shall nevertheless automatically be made as of the date of such
stock dividend or subdivision or combination of the Shares.

 

17



--------------------------------------------------------------------------------

(b)           Issuance or Assumption. Notwithstanding any other provision of
this Plan, and without affecting the number of Shares otherwise reserved or
available under this Plan, in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, the Administrator may
authorize the issuance or assumption of awards under this Plan upon such terms
and conditions as it may deem appropriate, subject to the listing requirements
of any principal securities exchange or market on which the Shares are then
traded.

(c)           Change of Control. If the Participant has in effect an employment,
retention, change of control, severance or similar agreement with the Company or
any Affiliate that discusses the effect of a Change of Control on the
Participant’s Awards, then such agreement shall control. In all other cases,
unless provided otherwise in an Award agreement or by the Administrator prior to
the date of the Change of Control, in the event of a Change of Control:

(i)         If the purchaser, successor or surviving corporation (or parent
thereof) (the “Survivor”) so agrees, some or all outstanding Awards shall be
assumed, or replaced with the same type of award with similar terms and
conditions, by the Survivor in the Change of Control transaction. If applicable,
each Award which is assumed by the Survivor shall be appropriately adjusted,
immediately after such Change of Control, to apply to the number and class of
securities which would have been issuable to the Participant upon the
consummation of such Change of Control had the Award been exercised, vested or
earned immediately prior to such Change of Control, and other appropriate
adjustments in the terms and conditions of the Award shall be made.

(ii)         To the extent the Survivor in the Change of Control transaction
does not agree to assume the Awards or issue replacement awards as provided in
clause (i), then immediately prior to the date of the Change of Control:

(A)         Each Option or SAR that is then held by a Participant who is
employed by or in the service of the Company or an Affiliate shall become
immediately and fully vested, and, unless otherwise determined by the Board or
Committee, all Options and SARs shall be cancelled on the date of the Change of
Control in exchange for a cash payment equal to the excess of the Change of
Control price of the Shares covered by the Option or SAR that is so cancelled
over the purchase or grant price of such Shares under the Award.

(B)         Restricted Stock, Restricted Stock Units and Deferred Stock Rights
(that are not Performance Awards) that are not then vested shall vest.

(C)         All Performance Awards and Annual and Long-Term Incentive Awards
that are earned but not yet paid shall be paid upon the Change of Control, and
all Performance Awards and Annual and Long-Term Incentive Awards for which the
performance period has not expired shall be cancelled in exchange for a cash
payment to be made within thirty (30) days after the Change of Control equal to
the product of (1) the target value payable to the Participant under his Award
and (2) a fraction, the numerator of which is the number of days after the first
day of the performance period on which the Change of Control occurs and the
denominator of which is the number of days in the performance period.

(D)         All Dividend Equivalent Units that are not vested shall vest and be
paid in cash, and all other Awards that are not vested shall vest and if an
amount is payable under such vested Award, such amount shall be paid in cash
based on the value of the Award.

 

18



--------------------------------------------------------------------------------

(iii)         In the event that (1) the Survivor terminates the Participant’s
employment or service without cause (as defined in the agreement relating to the
Award or, if not defined therein, as defined by the Administrator) or (2) if the
Participant has in effect an employment, retention, change of control, severance
or similar agreement with the Company or any Affiliate that contemplates the
termination of his or her employment or service for good reason, and the
Participant terminates his or her employment or service for good reason (as
defined in such agreement), in the case of either (1) or (2) within twenty-four
(24) months following a Change of Control, then the following provisions shall
apply to any assumed Awards or replacement awards described in paragraph (i) and
any Awards not cancelled in connection with the Change of Control pursuant to
paragraph (ii):

(A)         Effective upon the date of the Participant’s termination of
employment or service, all outstanding Awards or replacement awards
automatically shall vest (assuming for any Award the vesting of which is subject
to Performance Goals, that such goals had been met at the target level); and

(B)         With respect to Options or Stock Appreciation Rights, at the
election of the Participant, such Awards or replacement awards shall be
cancelled as of the date of such termination in exchange for a payment in cash
and/or Shares (which may include shares or other securities of the Survivor)
equal to the excess of the Fair Market Value of the Shares on the date of such
termination covered by the portion of the Option or Stock Appreciation Right
that has not been exercised over the exercise or grant price of such Shares
under the Award; and

(C)         With respect to Restricted Stock, Restricted Stock Units or Deferred
Stock Rights, at the election of the Participant, such Awards or replacement
awards shall be cancelled as of the date of such termination in exchange for a
payment in cash and/or Shares (which may include shares or other securities of
the Survivor) equal to the Fair Market Value of a Share on the date of such
termination; and

(D)         With respect to Performance Awards and Annual and Long-Term
Incentive Awards that are earned but not yet paid, such Awards or replacement
awards shall be paid upon the termination of employment or service, and with
respect to Performance Awards and Annual and Long-Term Incentive Awards for
which the performance period has not expired, such Awards shall be cancelled in
exchange for a cash payment to be made within thirty (30) days after the date of
termination equal to the product of (1) the target value payable to the
Participant under his Award and (2) a fraction, the numerator of which is the
number of days after the first day of the performance period on which the
termination occurs and the denominator of which is the number of days in the
performance period; and

(E)         With respect to other Awards, such Awards or replacement awards
shall be cancelled as of the date of such termination in exchange for a payment
in cash in an amount equal to the value of the Award.

 

19



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing, the Participant has a
deferral election in effect with respect to any amount payable under this
Section 18(c), such amount shall be deferred pursuant to such election and shall
not be paid in a lump sum as provided herein; provided that, with respect to
amounts payable to a Participant (or the Participant’s beneficiary or estate)
who is entitled to a payment hereunder because the Participant’s employment
terminated as a result of death or Disability, or payable to a Participant who
has met the requirements for Retirement (without regard to whether the
Participant has terminated employment), no payment shall be made unless the
Change of Control also constitutes a change of control within the meaning of
Code Section 409A.

If the value of an Award is based on the Fair Market Value of a Share, Fair
Market Value shall be deemed to mean the per share Change of Control price. The
Administrator shall determine the per share Change of Control price paid or
deemed paid in the Change of Control transaction.

(d)           Application of Limits on Payments. Except as otherwise expressly
provided in any agreement between a Participant and the Company or an Affiliate,
if the receipt of any payment by a Participant under the circumstances described
above would result in the payment by the Participant of any excise tax provided
for in Section 280G and Section 4999 of the Code, then the amount of such
payment shall be reduced to the extent required to prevent the imposition of
such excise tax.

19.          Miscellaneous.

(a)           Other Terms and Conditions. The grant of any Award may also be
subject to other provisions (whether or not applicable to the Award granted to
any other Participant) as the Administrator determines appropriate, including,
without limitation, provisions for:

(i)         the payment of the purchase price of Options by delivery of cash or
other Shares or other securities of the Company (including by attestation)
having a then Fair Market Value equal to the purchase price of such Shares, or
by delivery (including by fax) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds directly to the Company to pay for the
exercise price;

(ii)        one or more means to enable Participants to defer the delivery of
Shares or recognition of taxable income relating to Awards or cash payments
derived from the Awards on such terms and conditions as the Administrator
determines, including, by way of example, the form and manner of the deferral
election, the treatment of dividends paid on the Shares during the deferral
period or a means for providing a return to a Participant on amounts deferred,
and the permitted distribution dates or events (provided that no such deferral
means may result in an increase in the number of Shares issuable under this
Plan);

(iii)       restrictions on resale or other disposition of Shares; and

(iv)        compliance with federal or state securities laws and stock exchange
requirements.

 

20



--------------------------------------------------------------------------------

(b)           Employment and Service. The issuance of an Award shall not confer
upon a Participant any right with respect to continued employment or service
with the Company or any Affiliate. Unless determined otherwise by the
Administrator, for purposes of the Plan and all Awards, the following rules
shall apply:

(i)         a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment; and

(ii)         a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Participant’s termination of employment or service triggers
the payment of compensation under such Award, then the Participant will be
deemed to have terminated employment or service upon his or her “separation from
service” within the meaning of Code Section 409A. Notwithstanding any other
provision in this Plan or an Award to the contrary, if any Participant is a
“specified employee” within the meaning of Code Section 409A as of the date of
his or her “separation from service” within the meaning of Code Section 409A,
then, to the extent required by Code Section 409A, any payment made to the
Participant on account of such separation from service shall not be made before
a date that is six months after the date of the separation from service.

(c)           No Fractional Shares. No fractional Shares or other securities may
be issued or delivered pursuant to this Plan, and the Administrator may
determine whether cash, other securities or other property will be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any rights to fractional Shares or
other securities will be canceled, terminated or otherwise eliminated.

(d)           Offset. The Company shall have the right to offset, from any
amount payable or stock deliverable hereunder, any amount that the Participant
owes to the Company or any Affiliate without the consent of the Participant or
any individual with a right to the Participant’s Award.

(e)           Unfunded Plan. This Plan is unfunded and does not create, and
should not be construed to create, a trust or separate fund with respect to this
Plan’s benefits. This Plan does not establish any fiduciary relationship between
the Company and any Participant or other person. To the extent any person holds
any rights by virtue of an Award granted under this Plan, such rights are no
greater than the rights of the Company’s general unsecured creditors. Income
recognized by a Participant pursuant to an Award shall not be included in the
determination of benefits under any employee pension benefit plan (as such term
is defined in Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended) or group insurance or other benefit plans applicable to the
Participant which are maintained by the Company or any Affiliate, except as may
be provided under the terms of such plans or determined by resolution of the
Board.

(f)           Requirements of Law and Securities Exchange. The granting of
Awards and the issuance of Shares in connection with an Award are subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required. Notwithstanding
any other provision of this Plan or any Award agreement, the Company has no
liability to deliver any Shares under this Plan or make any

 

21



--------------------------------------------------------------------------------

payment unless such delivery or payment would comply with all applicable laws
and the applicable requirements of any securities exchange or similar entity,
and unless and until the Participant has taken all actions required by the
Company in connection therewith. The Company may impose such restrictions on any
Shares issued under the Plan as the Company determines necessary or desirable to
comply with all applicable laws, rules and regulations or the requirements of
any national securities exchange.

(g)           Restrictive Legends; Representations. All Shares delivered
(whether in certificated or book entry form) pursuant to any Award or the
exercise thereof shall bear such legends or be subject to such stop transfer
orders as the Administrator may deem advisable under the Plan or under
applicable laws, rules or regulations or the requirements of any national
securities exchange. The Administrator may require each Participant or other
Person who acquires Shares under the Plan by means of an Award to represent to
the Company in writing that such Participant or other Person is acquiring the
Shares without a view to the distribution thereof.

(h)           Governing Law. This Plan, and all Awards hereunder, and all
determinations made and actions taken pursuant to this Plan, shall be governed
by the internal laws of the State of Wisconsin (without reference to conflict of
law principles thereof) and construed in accordance therewith, to the extent not
otherwise governed by the laws of the United States or as otherwise provided
hereinafter. Notwithstanding anything to the contrary herein, if any individual
(other than the Company) brings a claim involving the Company or an Affiliate,
regardless of the basis of the claim (including but not limited to claims
relating to wrongful discharge, Title VII discrimination, the Participant’s
employment or service with the Company or its Affiliates or the termination
thereof, benefits under this Plan or other matters), such claim shall be settled
by final binding arbitration in accordance with the rules of the American
Arbitration Association (“AAA”) and the following provisions, and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.

(i)         Initiation of Action. Arbitration must be initiated by serving or
mailing a written notice of the complaint to the other party. Normally, such
written notice should be provided to the other party within one year (365 days)
after the day the complaining party first knew or should have known of the
events giving rise to the complaint. However, this time frame may be extended if
the applicable statute of limitation provides for a longer period of time. If
the complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:

Office of General Counsel

Johnson Controls, Inc.

5757 North Green Bay Avenue

P.O. Box 591

Milwaukee, WI 53201-0591

The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.

(ii)       Compliance with Personnel Policies. Before proceeding to arbitration
on a complaint, the claimant must initiate and participate in any complaint
resolution

 

22



--------------------------------------------------------------------------------

procedure identified in the personnel policies of the Company or an Affiliate,
as applicable. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any complaint resolution
procedure of the Company or an Affiliate, as applicable, has been completed.

(iii)     Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under the award or policy, the
awarding of punitive damages, the issuance of any injunction, costs and
attorney’s fees to the extent permitted by law, or the imposition of sanctions
for abuse of the arbitration process. The arbitrator’s award must be rendered in
a writing that sets forth the essential findings and conclusions on which the
arbitrator’s award is based.

(iv) Representation and Costs. Each party may be represented in the arbitration
by an attorney or other representative selected by the party. The Company or
Affiliate shall be responsible for its own costs, the AAA filing fee and all
other fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.

(v) Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.

(vi) Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.

(i)           Construction. Whenever any words are used herein in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are used in the singular or
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply. Titles of
sections are for general information only, and this Plan is not to be construed
with reference to such titles.

(j)           Severability. If any provision of this Plan or any Award agreement
or any Award (a) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (b) would
disqualify this Plan, any Award agreement or any Award under any law the
Administrator deems applicable, then such provision should be construed or
deemed amended to conform to applicable laws, or if it cannot be so construed or
deemed

 

23



--------------------------------------------------------------------------------

amended without, in the determination of the Administrator, materially altering
the intent of this Plan, Award agreement or Award, then such provision should be
stricken as to such jurisdiction, person or Award, and the remainder of this
Plan, such Award agreement and such Award will remain in full force and effect.

 

24